DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/01/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, 2 and 4-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites, “wherein the purge gas source, the one or more flow control elements, and the exposure chamber are configured to provide the purge gas in-situ to the NLO crystal during deep ultraviolet light generation by the NLO crystal and operation of the at least one laser source to mend broken bonds within the NLO crystal created by the deep ultraviolet light.” There is no support in the original disclosure for “operation of the at least one laser source to mend broken bonds within the NLO crystal created by the deep ultraviolet light.” Currently, the claim requires the laser source to mend broken bonds within the NLO crystal created by the deep ultraviolet light, and this limitation is not support by the original disclosure. The purge gas is responsible for the mending of broken bonds, and the deep ultraviolet light is the cause of the broken bonds. The deep ultraviolet light is the cause of the broken bonds, not the remedy. The same argument applies to claims 2 and 4-39 which depend from claim 1 or recite the same limitation. For the purposes of expediating examination, this limitation is interpreted as being meet when the prior art teaches supplying a purge gas (hydrogen) during operation of a laser source that causes broken/dangling bonds which are cured by the use of a purge gas (hydrogen).
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 2, 4-10, 12, 14, 25-26, 32-34, and 36-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shull (US 2003/0011872) in view of Chuang et al (US 2014/0305367) and Armstrong (US 2012/0160856).
Shull teaches a system for passivating nonlinear optical (NLO) crystal 101 defects, comprising: a purge gas source 140 configured to provide a purge gas (H2); an exposure chamber 110 fluidically coupled to a purge gas inflow port 130, wherein the purge gas is configured to flow through the exposure chamber at a selected flow rate ([0051]); a nonlinear optical (NLO) crystal 101 housed within the exposure chamber 110, wherein the NLO crystal is passivated by the purge gas as the purge gas flows through the exposure chamber; at least one laser source 150 configured generate and transmit a laser beam of a selected wavelength through the NLO crystal, wherein the NLO crystal is configured to generate a converted laser beam of a harmonic wavelength 160 through frequency conversion during passivation of the NLO crystal; and a sample stage 620 configured to secure a sample, wherein the sample is configured to receive at least a portion of the converted laser beam of the harmonic wavelength. (Figs 1-6; [0039]-[0077]). Shull also teaches a beam was directed toward the nonlinear crystal and a portion of the radiation incident on the nonlinear crystal was converted to a radiation having a wavelength of 244 nanometers ([0077]-[0079]), which reads on deep ultraviolet light generation by the NLO crystal.
Shull teaches providing a flowing purge gas (Ar, O2, H2) to the enclosure using a gas supply 140 connected to the enclosure by a tube 130 (Fig 1; [0048]-[0051]). However, Shull does not explicitly teach one or more flow control elements fluidically coupled to the purge gas source, wherein the one or more flow control elements are configured to control a flow of the purge gas and fluidically coupled to one or more purge gas elements via a purge gas outflow port.
In an apparatus for passivating NLO crystals, Chuang et al teaches a one or more flow control elements (valves, regulators or any other means) 112 fluidically coupled to the purge gas source inlet 118, and wherein the one or more flow control elements are configured to control a flow of the purge gas and fluidically coupled to one or more purge gas elements via a purge gas outflow port 120, and one or more computer controllers 114 for controlling the rate at which gas is supplied and removed from an exposure chamber ([0020]-[0034]l; Fig 1B, 1C). Chuang et al also teaches the laser operates at a wavelength of 193 to 266 nm (claim 41), which clearly suggests deep ultraviolet light generation.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Shull by providing the gas control system comprising flow control element to an inlet and outlet, as taught by Chuang et al, to control the flow rate of the passivating gas mixture in the exposure chamber to obtain a desired flow rate ([0034]).
The combination of Shull and Chuang et al teaches a crystal housed in an exposure chamber. The combination of Shull and Chuang et al does not teach a stage configured to position a nonlinear optical (NLO) crystal within the exposure chamber, wherein a bottom portion of the stage is sealed to an enclosure of the exposure chamber via a hermetic stage seal.
In a crystal exposure apparatus (Abstract), Armstrong teaches an enclosure comprising windows 1004, 1010 mounted to a frame 1001 and a crystal 1005 supported on a stage (pedestal) 1013 that is inserted into the frame 1001 and a bottom portion of the stage 1013 (pedestal) can be sealed to the enclosure (frame) 1001 using a hermetic stage seal (vacuum ring seal) 1012 (See Fig 10; [0062]-[0065]). Armstrong also teaches the enclosure is employed for conversion of light to DUV ([0034]).
 It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Shull and Chuang et al by providing a stage configured to position a crystal within the exposure chamber, wherein a bottom portion of the stage is sealed to an enclosure of the exposure chamber via a hermetic stage seal, as taught by Armstrong, to efficiently mount/load the crystal into the enclosure and hermetically seal the enclosure after loading the crystal.
Referring to claims 1, 14, 25, 26, 27, 32, and 39, in regards to “the purge qas source, the one or more flow control elements, and the exposure chamber are configured to provide the purge gas in-situ to the NLO crystal during deep ultraviolet light generation by the NLO crystal and operation of the at least one laser source to mend broken bonds within the NLO crystal created by the deep ultraviolet light,” the combination of Shull, Chuang et al and Armstrong teaches the enclosure is filled with hydrogen gas and surrounding the nonlinear optical crystal to reduce photochemical degradation, and the gas may be sealed in the enclosure or may have a gas source coupled to the enclosure for flowing gas into the enclosure (Shull [0009]), which clearly suggests a purge gas source (hydrogen) and configured to provide in-situ to the NLO crystal. The combination of Shull, Chuang et al and Armstrong also teaches the passivating gas system includes a flow controlling configured to control the flow of gas supplied to the chamber and may include a valve, regulator or any other means for regulating the rate at which passivating (purge) gas moves through at least one conduit fluidly connecting the flow controller to the chamber (Chuang [0032]-[0033]), which clearly suggests one or more flow control elements configured to provide purge gas to the NLO crystal. The combination of Shull, Chuang et al and Armstrong also teaches a sealed enclosure with a frame to secure a crystal within the frame, and the enclosure has an inlet and outlet for purge gas and a vacuum seal ring (Armstrong [0041], [0062]-[0065]), which clearly suggests the hermetically sealed enclosure has inlets and outlets for purge gas; therefore is configured to supply gas in-situ. The combination of Shull, Chuang et al and Armstrong also teaches the NLO crystal is used for deep ultraviolet lasers (Chuang [0003], [0058]) and a passivating gas, such as hydrogen deuterium or a hydrogen containing compound, is supplied to cure crystal defects caused by dangling or broken bonds by bonding hydrogen atoms to the broken or dangling bonds of the NLO crystal (Chaung [0052], [0064]; Shull Abstract). Therefore, the combination of Shull, Chuang et al and Armstrong teaches the purge gas source, the one or more flow control elements, and the exposure chamber are configured to provide the purge gas in-situ to the NLO crystal during deep ultraviolet light generation by the NLO crystal and operation of the at least one laser source to mend broken bonds within the NLO crystal created by the deep ultraviolet light because as discussed above, the claim limitation is interpreted as being meet when a laser light is supplied while purge gas is present with the NLO crystal.
Referring to claim 2, and 4-7, the combination of Shull, Chuang et al and Armstrong teaches H2, D2, NH3, or CH4 with hydrogen in the range of 5-10% and the read is inert gas (Chuang [0030]-[0031], [0051]; Shull [0050]). Overlapping ranges are prima facie obvious (MPEP 2144.05). It is also noted that the concentration of gases is an intended use limitation. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Here, the combination of Shull and Chuang et al teaches an apparatus capable of supplying the claimed gases and mixtures; therefore meets the claimed limitations.
Referring to claim 8, the combination of Shull, Chuang et al and Armstrong teaches teaches the laser operates at less than 200 nm, less than 1500 nm, less than 1000 nm (Shull [0053]).
Referring to claim 9-10, the combination of Shull, Chuang et al and Armstrong teaches teaches converting to wavelengths of wavelengths of less than 1000 nm, specifically 532 nm, 488 nm, 266 nm and 244 nm (Chuang [0023]; Shull [0053], [0079]).
Referring to claim 12, the limitation merely recites an intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Here, the combination of Shull, Chuang et al and Armstrong teaches an apparatus capable of supplying the claimed flow rate; therefore meets the claimed limitations. Furthermore, Chuang et al teaches a purge gas flow rate of 10-200 cm3/min ([0034]). Overlapping ranges are prima facie obvious (MPEP 2144.05).
Referring to claim 14 and 34, see the remarks above. Also, the combination of Shull, Chuang et al and Armstrong teaches the nonlinear crystal is housed in an enclosure which provides a vacuum sealed environment  for preventing a gas mixture from mixing with an ambient atmosphere (Shull [0009],[0039], [0077]; Armstrong [0062]-[0064]), which clearly suggests hermetically sealed. 
Referring to claim 25-26, see remarks above. Also, the combination of Shull, Chuang et al and Armstrong teaches providing passivating gas (H2) and converting a laser using NLO crystal to generate a harmonic wavelength (Shull [0039]-[0051], [0070], Fig 1).
Referring to claim 32, 36-39 see remarks above. Also, the combination of Shull, Chuang et al and Armstrong teaches an inspection system 400 configured to measure or analyze defects of one or more samples (photomask, reticle, wafer) 410 utilizing an optical inspection system that incorporates the laser system, and a computer controller with inspection algorithm and a detector (Chuang [0010], [0063], [0067], [0073]).
Referring to claim 33, the combination of Shull, Chuang et al and Armstrong teaches a purge gas flow rate of 10-200 cm3/min (Chuang [0034]). 
 
 Claim 11 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shull (US 2003/0011872) in view of Chuang et al (US 2014/0305367) and Armstrong (US 2012/0160856), as applied to claim 1, 2, 4-10, 12, 14, 25-26, 32-34, and 36-39 above, and further in view of Van Saarloos (US 2007/0223541).
The combination of Shull, Chuang et al and Armstrong teaches all of the limitations of claim 11, as discussed above, except at least one laser source includes a neodymium-based laser media. The combination of Shull, Chuang et al and Armstrong broadly teaches a pump beam can have any wavelength less than 2000 nm and CW, quasi CW laser systems (Shull [0053]; Chuang [0058]).
In a laser system apparatus, Van Saarloos teaches non-linear crystals mounted in a housing of a crystal housing apparatus and a suitable laser is Q-switched neodymium:YAG laser with  wavelength of 1064 nm, and other suitable lasers are Nd:YLF, Nd:glass and Nd:YVO4 ([0036]-[0040]). Van Saarloos teaches the housing 40 has laser entry window 36 and exit window 37 and crystals mounted on holders ([0036]-[0048]; Fig 1).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Shull, Chuang et al and Armstrong by using neodymium-based lasers, as taught by Van Saarloos, the selection of a known material based on its suitability for its intended purpose is prima facie obvious (MPEP 2144.07) and neodymium-based lasers produce wavelengths in the range desired by the combination of Shull and Chuang et al. 
Referring to claim 15-17, the combination of Shull, Chuang et al, Armstrong and Van Saarloos teaches a hermetically sealed chamber with entry and exit windows with crystals mounted on holders (crystal stage) and hermetic sealing effected by end caps fitted with windows and clamped with o-rings (Van Saarloos [0036]-[0046], Fig 1), which clearly suggests the seal between the crystal stage and the enclosure.

Claim 13, 18, 27 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shull (US 2003/0011872) in view of Chuang et al (US 2014/0305367) and Armstrong (US 2012/0160856), as applied to claim 1, 2, 4-10, 12, 14, 25-26, 32-34, and 36-39 above, and further in view of Magome et al (US 2002/0145711).
The combination of Shull, Chuang et al and Armstrong teaches all of the limitations of claim 13, as discussed above, except a contaminant filter fluidically coupled to the one or more flow control elements and the purge gas inflow port, the contaminant filter configured to remove at least one of organic particulates or inorganic particulates from the purge gas.
In an exposure apparatus, Magome et al teaches an exposure apparatus comprising a gas supply apparatus and a gas recovery apparatus comprising valves which recovers at least some of the gas after being supplied to recover and reuse a portion of the gas supplied ([0016]-[0021], [0094]), which clearly suggests a contaminant filter fluidically coupled to the one or more flow control elements and the purge gas inflow port, the contaminant filter configured to remove at least one of organic particulates or inorganic particulates from the purge gas. Magome et al also teaches an impurity removal apparatus 80 comprising filters for removing particulate matter and moisture and impurity ([0070], [0072], [0075] [0079], [0094], [0096]). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Shull, Chuang et al and Armstrong by including a filter, as taught by Magome et al, to recover and reuse a portion of the purge gas to reduce operating costs and reduce impurities ([0172]).
Referring to claim 18 and 35, see remark above. Also, the combination of Shull, Chuang et al, Armstrong and Magome et al teaches recirculating gases (Magome [0070], [0072], [0075] [0079], [0094], [0096]).
Referring to claim 27, see remarks above. Also, the combination of Shull, Chuang et al, Armstrong and Magome et al teaches providing passivating gas (H2) and converting a laser using NLO crystal to generate a harmonic wavelength (Shull [0039]-[0051], [0070], Fig 1).

Claim 19-24 and 28-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shull (US 2003/0011872) in view of Chuang et al (US 2014/0305367), Armstrong (US 2012/0160856) and Magome et al (US 2002/0145711), as applied to claim 1, 2, 4-10, 12, 14, 18, 25-26, 32-34, and 36-39 above, and further in view of Germanenko et al (US 2014/0146838).
The combination of Shull, Chuang et al, Armstrong and Magome et al teaches all of the limitations of claim 19, as discussed above, except one or more flow control elements include at least an electronic solenoid valve. The combination of Shull, Chuang et al, Armstrong and Magome et al teaches valves, however is silent to the use of an electronic solenoid valve.
In a nonlinear crystal system, Germanenko et al teaches a purge gas source supplies a flow of purge gas and some of the purge gas may be recycled back using filters ([0028]-[0034]). Germanenko et al also teaches a computing system generates a control signal and a solenoid receives a control signal and changes the state of a flow control valve to control the purge gas flow ([0060]), which clearly suggests an electronic solenoid valve. Germanenko et al also teaches a computing system and a processing with memory for executing a program code ([0061]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Shull, Chuang et al, Armstrong and Magome et al by using an electronic solenoid valve, as taught by Germanenko et al, to provide automated computer control of the purge gas flow rate.
Referring to claim 20-23 and 28-31, the combination of Shull, Chuang et al, Armstrong, Magome et al and Germanenko et al teaches a flow controller 112 may include a valve, regulator, or any other means for regulating the pressure or rate at which passivating gas moves through at least one conduit fluidically connecting the flow controller 112 to the exposure chamber 110, and the pressure is about 3 psi higher than ambient pressure, which would require a pressure gauge, and an electronic computer control system for opening and closing of valves to control the purge gas flow rate to desired levels (Chaung [0033]; Shull [0040]; Germanenko ([0061]); therefore an electronic pressure gauge would have been obvious to one of ordinary skill in the art at the time of filing to pressure the pressure of the purge gas and controlled using the control system.
Referring to claim 24, the combination of Shull, Chuang et al, Armstrong, Magome et al and Germanenko et al teaches a filter, see remark above regarding claim 13.

Response to Arguments
Applicant's arguments filed 08/01/2022 have been fully considered but they are not persuasive.
Applicant’s argument that the prior art does not teach “the purge qas source, the one or more flow control elements, and the exposure chamber are configured to provide the purge gas in-situ to the NLO crystal during deep ultraviolet light generation by the NLO crystal and operation of the at least one laser source to mend broken bonds within the NLO crystal created by deep ultraviolet light,” is noted but not found persuasive. Applicant alleges that the prior art does not teach operation of the laser source to mend broken bonds. First, the argument is not persuasive because the is no support in the original disclosure for this limitation, as discussed above in the 35 USC 112 rejection. Second, applicant alleges that Shull does not provide gas while the NLO crystal is illuminated.
 Shull et al teaches in paragraph [0009]:
In general, in one aspect, the invention features an optical system including: a light source providing a pump beam having a first frequency; a nonlinear optical crystal positioned to transform at least a portion of the pump beam into an output beam having a second frequency different from the first frequency; and an enclosure filled with gas and surrounding the nonlinear optical crystal, the gas including hydrogen and oxygen in amounts sufficient to reduce photochemical degradation of the nonlinear optical crystal caused by the pump beam. In some embodiments, the gas is sealed within the enclosure. In other embodiments, for example, the system further includes a gas source coupled to the enclosure for flowing the gas into the enclosure. Emphasis added

Shull et al teaches the pump beam (light source) causes photochemical degradation of the nonlinear optical crystal, and flowing a gas into the enclosure to surround the nonlinear optical crystal, wherein the gas including hydrogen and oxygen in amounts sufficient to reduce photochemical degradation during operation of the pump beam ([0009], [0010], [0022]). Furthermore, the combination of Shull, Chuang et al and Armstrong teaches the enclosure is filled with hydrogen gas and surrounding the nonlinear optical crystal to reduce photochemical degradation, and the gas may be sealed in the enclosure or may have a gas source coupled to the enclosure for flowing gas into the enclosure (Shull [0009]), which clearly suggests a purge gas source (hydrogen) and configured to provide in-situ to the NLO crystal. The combination of Shull, Chuang et al and Armstrong also teaches the passivating gas system includes a flow controlling configured to control the flow of gas supplied to the chamber and may include a valve, regulator or any other means for regulating the rate at which passivating (purge) gas moves through at least one conduit fluidly connecting the flow controller to the chamber (Chuang [0032]-[0033]), which clearly suggests one or more flow control elements configured to provide purge gas to the NLO crystal. The combination of Shull, Chuang et al and Armstrong also teaches a sealed enclosure with a frame to secure a crystal within the frame, and the enclosure has an inlet and outlet for purge gas and a vacuum seal ring (Armstrong [0041], [0062]-[0065]), which clearly suggests the hermetically sealed enclosure has inlets and outlets for purge gas; therefore is configured to supply gas in-situ. Shull clearly teaches an enclosure filled with gas and surrounding the nonlinear optical crystal, the gas including hydrogen and oxygen in amounts sufficient to reduce photochemical degradation of the nonlinear optical crystal caused by the pump beam ([0022]), which reads on the purge gas is provided in-situ during conversion of the laser beam by the NLO crystal. And the combination of Shull, Chuang et al and Armstrong clearly teaches features capable of supplying purge gas in-situ while the laser source is in operation. Shull also teaches a beam was directed toward the nonlinear crystal and a portion of the radiation incident on the nonlinear crystal was converted to a radiation having a wavelength of 244 nanometers ([0077]-[0079]), which reads on deep ultraviolet light generation by the NLO crystal. The examiner maintains that the prior art teaches an apparatus configured to supply purge gas in-situ and the conversion of radiation to DUV using an NLO crystal; therefore, the rejection is maintained. Clearly, the combination of Shull, Chuang et al and Armstrong teaches the pump beam causes damage to the NLO crystal and supplying hydrogen gas during operation of the pump beam to reduce photochemical degradation of the NLO crystal caused by the pump beam. Applicant has not rebutted this teaching and merely alleges that Shull does not teach providing a purge gas while the laser source illuminates the NLO crystal.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/           Primary Examiner, Art Unit 1714